Citation Nr: 1235760	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  05-39 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to bilateral knee disabilities.  

2.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, B.H., and C.B. 




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to March 1967 and from February 1991 to May 1991.  He also had service in the Florida Air and Army National Guard from February 1969 to June 1999 during which he had periods of active and inactive duty for training (ACDUTRA and INACDUTRA).  His awards and decorations include a Purple Heart Medal, the Combat Infantryman Badge, and the Master Parachute Badge. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating determination of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2007, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.  

In January 2008, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development. 

In a March 2009 rating decision, the RO granted service connection for degenerative joint disease of the left knee, status post total knee replacement.  The RO's decision represents a full grant of the benefit sought as to the Veteran's claim for service connection for a left knee disorder.  

The case was returned to the Board for further appellate review, and in January 2010, the matters were again remanded for additional development.  After the case was received at the Board, it was determined that further medical information was needed for a determination.  As such, in April 2012, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the Veteran's right shoulder and low back disabilities.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011), see generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The VHA advisory opinion was rendered in June 2012, and has been included in the claims folder for review.  In July 2012, the Board afforded the Veteran the opportunity to review the medical opinion and submit additional evidence or argument.  Later that month the Veteran submitted a private medical opinion.  He waived initial agency of original jurisdiction (AOJ) consideration of the evidence.  


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, degenerative disease of the lumbar spine was incurred in active duty. 

2.  A chronic right shoulder disability did not have its onset during a period of active service and did not result from any injury during a period of INACDUTRA.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, degenerative disease of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

2.  A chronic right shoulder disability was not incurred in or aggravated by active service or INACDUTRA.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 1111, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.303 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), Pelegrini at 112. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran's status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  A March 2008 letter provided notice consistent with the Court's holding in Dingess.

VA's notice requirements were satisfied by a letters issued in October 2003 and 2004, which apprised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.  The notice further advised the Veteran of how VA establishes both disability ratings and effective dates.  This notice was provided to the Veteran prior to the initial adjudication of his claim.  Thus, the Board finds that VA's duty to notify has been satisfied.  

Regarding VA's duty to assist, the Veteran was afforded VA examinations and a VHA expert opinion was obtained and associated with the claims file.  The Board finds that the VA examination reports, with the June 2012 VHA opinion, are adequate for rating purposes as the claims file was reviewed, the VA examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011).  To the extent that the Veteran's representative asserts that the VHA opinion was not based on the complete record, noting that the VHA opinion was provided prior to the submission of additional medical evidence from the Veteran, the private opinion received in July 2012 referencing the right shoulder injury in 1982 does not contain an opinion with respect to the etiology of the Veteran's current right shoulder disorder.  Thus, the Board finds no resulting prejudice.  

In addition, the Veteran has been afforded a hearing before an Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his right shoulder claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, this AVLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  But this AVLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  The acting VLJ also specifically sought to identify any pertinent evidence not currently associated with the claim, and the Veteran provided his history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2011), nor has the Veteran identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, this AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

For the foregoing reasons, the Board finds that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal

II.  Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be also be granted for a disorder resulting from a disease or injury incurred in or aggravated by ACDUTRA, or for a disorder resulting from an injury incurred during a period of INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 & Supp. 2011).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserve.  INACDUTRA includes duty required approximately two days a month.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A. Low Back Disorder

In this decision, the Board grants service connection for degenerative disease of the lumbar spine.  As this action represents a complete grant of the benefit sought on appeal, no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a low back disorder.  Having considered the evidence of record, the Board finds that the evidence is in equipoise.  As such, according all benefit to the Veteran, the Board concludes that service connection is warranted and his claim will be granted.  

Service treatment records reflect an acute low back strain in May 1966.  In addition, the Veteran testified to having had back symptoms on and off during service and a continuity of symptoms since separation.  Further, in addition to a back injury (musculoskeletal strain) during a period of ACDUTRA in October 1986, a January 2001 private report of x-ray examination of the lumbar spine notes degenerative changes, and his private doctor reported having treated his back from 1994 to 2001.  

As well, a February 2010 VA examination report reflects a diagnosis of degenerative disease of the lumbar spine.  The Board notes that, although the VHA opinion indicates that it was difficult to correlate the in-service back injury to the development of his current back arthritis, in September 2011, the Veteran's private doctor specifically concluded that it is at least as likely as not that the Veteran's back disorder is related to active service.  

The Board notes that, although the courts have rejected the treating physician rule, the probative value of the Veteran's treating physician opinion is enhanced when considered with the physician's knowledge and experience treating the Veteran's respective conditions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  The private opinion was provided by a qualified professional based on the Veteran's history, treatment of the Veteran and the Veteran's credible account of symptomatology, rendering the conclusion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Here, a back injury is documented during active duty and the Veteran's assertion of a continuity of symptomatology is supported by the private medical opinion relating his current back arthritis to service.  The Board notes that, although a July 2012 private opinion reflects that gait problems resulted from not only the service-connected bilateral knee disabilities but also the service connected right foot/ankle disability, with resulting chronic low back pain, the finding in favor of direct service connection obviates the need to address secondary service connection.  

In this case, there are documented back injuries during the Veteran's military service, and competent, credible evidence of a current back disability related to service.  In August 2008 and January 2010, a VA examiner opined that the Veteran's low back disorder was less likely than not due to service but, in February 2010, that examiner stated that the Veteran's description of his in-service low back symtoms was consistent with his currently diagnosed disorder.  Then, in September 2011, the Veteran's private doctor opined that it was at least as likely as not that the back disorder was related to service, although the June 2012 VHA examiner opined that it was difficult to correlate the in-service back injury to the development of his current back arthritis.  Thus, the Board concludes that the probative medical evidence of record is at least equipoise as to whether the Veteran's low back disorder was incurred during military service.  Accordingly, resolving all doubt in the Veteran's favor, service connection for degenerative disease of the lumbar spine is warranted.  Consequently, the benefit sought on appeal is granted.  

B.  Right Shoulder

The Veteran also seeks service connection for a right shoulder disorder.  Having considered the evidence, Board finds that service connection is not warranted.  

Initially, the Board notes that active duty service treatment records are silent as to complaints or a diagnosis of a right shoulder disorder.  The March 1967 separation examination report shows that the upper extremities were normal and on the accompanying medical history he denied having or having had a painful or "trick" shoulder or elbow.  

The record reflects that the Veteran injured his right arm during parachute proficiency training while on INACDUTRA in December 1982.  A January 1983 line of duty determination reflects that he was participating in airborne operations and that upon exiting the paratrooper doors, a static line had become looped under his arm, and that as it pulled free, it injured his right arm.  In addition, a January 1983 disability statement of the attending physician notes that the injury resulted in a contusion, superficial abrasions and rope burn of the right arm and right armpit.  

In addition, during the Veteran's July 2007 Board hearing, a service colleague who testified to having been the medic at the time of the Veteran's right arm injury recalled that, in addition to friction abrasions, the right arm was immobilized due to pain on motion, and that his preliminary impression on the scene was that of a rotator cuff tear, or fracture, or dislocation.  Transcript at 19-24 (2007).  The Veteran testified that following the injury he had therapy for about four to five weeks, after which he returned to regular duty.  Id. at 33.  He added that he continued to have shoulder symptoms of grinding off and on, which developed into limited motion and weakness in the right shoulder.  Id. at 33-34.  Based on the foregoing, the Board finds that the evidence establishes a right arm injury during a period of INACDUTRA in December 1982.  Thus, the remaining issue to be determined is whether the Veteran has a right shoulder disorder related to the right arm injury in 1982.

The Board notes that an April 1991 National Guard examination report shows that the Veteran's upper extremities were normal.  Moreover, on the accompanying medical history he specifically denied having or having had a painful or "trick" shoulder or elbow.  

In addition, the initial evidence of treatment for the Veteran's right shoulder is in 1994.  The absence of documented symptoms of a right shoulder disorder, from the time of the injury in 1982 until many years later, coupled with the normal findings on examination in April 1991 interrupts a continuity of symptomatology.  38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  

Significantly, both the February 2010 VA examination report and the June 2012 VHA medical expert opinion are to the effect that it is less than likely that a right shoulder disorder is related to the right arm injury in 1982.  The VHA examiner's opinion notes that impingement/arthritis is more of a chronic onset, and that in the absence of complaints or treatment during the initial year after the injury, it was difficult to correlate the 1982 right arm injury with the development of the Veteran's current chronic right shoulder disorder.  

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for a right shoulder disorder is not warranted. 

Since the VHA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295; see also Wray v. Brown, 7 Vet. App. at 493.

To the extent that the Veteran's representative asserts that the VHA opinion was not based on the complete record, noting that the VHA opinion was provided prior to the submission of additional medical evidence, received in July 2012, the private opinion referencing the right shoulder injury in 1982 does not contain an opinion with respect to the etiology of the Veteran's current right shoulder disorder.  In addition, as noted above, the Veteran waived initial AOJ consideration of the evidence.  

The Veteran is competent to report his symptoms, and the Board accepts that he injured his right arm on INACDUTRA in December 1982.  The competent and probative evidence, however, does not establish he has a chronic right shoulder disorder related to the 1982 injury.  

In this case, the Board has accorded more probative value to the VHA medical expert opinion.  The opinion provided is based on an accurate history and the rationale is based on objective findings, reliable principles and sound reasoning, and is not inconsistent with the contemporaneous evidence, to include the statement of the attending physician.  Such is far more probative than the Veteran's remote lay assertions in regard to the etiology of his current right shoulder disorder.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.  


CONTINUED ON NEXT PAGE


ORDER

Service connection for degenerative disease of the lumbar spine is granted.  

Service connection for a right shoulder disorder is denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


